In the

         United States Court of Appeals
                        For the Seventh Circuit
                            ____________________ 
No. 16‐1134 
UNITED STATES OF AMERICA, 
                                                            Plaintiff‐Appellee, 

                                         v. 

MICHAEL CHEZAN, 
                                                        Defendant‐Appellant. 
                            ____________________ 

              Appeal from the United States District Court for the 
                Northern District of Illinois, Eastern Division. 
                 No. 10 CR 905 — Charles R. Norgle, Judge. 
                            ____________________ 

             ARGUED JUNE 2, 2016 — DECIDED JULY 20, 2016 
                      ____________________ 

   Before POSNER  and  SYKES,  Circuit  Judges,  and  YANDLE, 
District Judge.* 
    POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  in 
2011 to aiding and abetting marriage fraud in violation of 18 
U.S.C. § 1546(a), and in 2016 was sentenced to three years in 
prison. Not being an American citizen he is very likely to be 
deported  upon  completion  of  his  prison  sentence,  because 

*    Of the Southern District of Illinois, sitting by designation. 
2                                                      No. 16‐1134       


marriage  fraud  is  an  aggravated  felony  if  the  defendant  is 
sentenced to at least twelve months in prison for it, 8 U.S.C. 
§ 1101(a)(43)(P), and a noncitizen convicted of an aggravated 
felony is deportable, 8 U.S.C. § 1227(a)(2)(A)(iii), and ineligi‐
ble  for  cancellation  of  removal,  asylum,  or  naturalization. 
See  8  U.S.C.  §§ 1229b(a)(3),  1158(b)(2)(B)(i);  8  C.F.R. 
§ 316.10(b)(1)(ii). 
    The  defendant’s  principal  argument  is  that  he  received 
ineffective assistance of counsel in the district court because 
he  was  not  warned  that  pleading  guilty  would  be  virtually 
certain  to  result  in  his  deportation.  Had  he  been  told,  he 
says, he would have forgone the guilty plea and gone to trial 
in the hope of being acquitted. And so he asks us to let him 
withdraw his guilty plea and take a chance on a trial. 
    One  of  his  lawyers,  Justin  Burton,  was  an  immigration 
specialist. Thomas Durkin, his other lawyer, is not and relied 
on  Burton  to  advise  him  and  the  defendant  of  the  possible 
consequences  for  the  defendant  of  being  convicted.  See  Pa‐
dilla v. Kentucky, 559 U.S. 356, 369 (2010). Burton pointed out 
to  his  client  a  possible—a  barely  possible—defense  in  the 
deportation  proceeding  that  would  inevitably  follow  his 
conviction (itself an inevitability if he pleaded guilty): that a 
marriage‐fraud  violation  must  “relat[e]  to  document  fraud” 
to  be  an  aggravated  felony  under  8  U.S.C.  § 1101(a)(43)(P) 
and  that  he  hadn’t  committed  document  fraud.  True,  he’d 
made  misrepresentations  in  applications  for  immigration 
benefits,  but  according  to  Burton  “document  fraud”  is  lim‐
ited to the misuse of “passports, green cards, or other immi‐
gration documents.” 
  Burton  had  made  clear  to  the  defendant  that  the  argu‐
ment was unlikely to prevail—indeed was a “Hail Mary,” an 
No. 16‐1134                                                         3 


assessment  confirmed  by  our  decision  in  Gourche  v.  Holder, 
663 F.3d 882, 885 (7th Cir. 2011), issued a month after the de‐
fendant  pleaded  guilty.  Gouche  holds  that  the  reference  to 
“visas,  permits,  and  other  entry  documents”  in  8  U.S.C. 
§ 1227(a)(3)(B)(iii) is intended “only to provide a convenient 
shorthand description of § 1546 (prohibiting fraud and mis‐
use  of  visas,  permits,  and  other  documents)  rather  than  to 
limit the class of aliens deportable under § 1227(a)(3)(B)(iii).” 
See also Patel v. Ashcroft, 294 F.3d 465, 469–70 (3d Cir. 2002). 
    As  noted  by  the  magistrate  judge  to  whom  the  district 
judge  referred  the  issue  of  ineffective  assistance  of  counsel 
for a recommendation, the defendant had, thanks to lawyer 
Burton, “full knowledge of the great risk that he faced of de‐
portation given the marriage fraud charges to which he was 
pleading  guilty,”  and  “actively  strategized  with  his  attor‐
neys  to  attempt  to  navigate  the  minefield  that  he  faced  in 
this  regard.”  The  district  judge  agreed  with  the  magistrate 
judge that Burton had not rendered ineffective assistance to 
the defendant. 
    The  government  had  backed  up  its  marriage‐fraud 
charge with a charge of mortgage fraud, an aggravated felo‐
ny in this case because of the amount of the loss caused by it. 
8  U.S.C.  § 1101(a)(43)(M)(i).  Given  the  near  certainty  of  de‐
portation if the defendant was convicted of mortgage fraud, 
it made sense for him to plead guilty, as he did on advice of 
counsel. The plea might avoid deportation if as seemed pos‐
sible the charge of mortgage fraud might be dismissed—and 
it was. 
   The  defendant  argues  that  Burton  should  have  warned 
him  that  if  he  pleaded  guilty  to  marriage  fraud  he  would 
have  “no  chance”  of  avoiding  deportation.  Actually  “no 
4                                                       No. 16‐1134        


chance” was incorrect because Gourche v. Holder had not yet 
been  decided.  Moreover,  not  all  aliens  convicted  of  aggra‐
vated  felonies  are  deported.  Some  are  overlooked  by  over‐
worked  immigration  authorities  and  others  released  by 
court  order  pursuant  to  Zadvydas  v.  Davis,  533  U.S.  678 
(2001), which holds that immigrants admitted to the United 
States and subsequently ordered removed can’t be detained 
for an indefinite period of time. And some of them success‐
fully plead deferral or withholding of removal because there 
is a serious risk of their being tortured or killed if returned to 
their  country  of  origin.  Our  defendant  has  sought  to  elude 
deportation  despite  his  plea  of  guilty  and  subsequent  con‐
viction  and  sentence  by  failing  to  report  to  the  Bureau  of 
Prisons  by  June  8,  the  surrender  date  set  by  the  district 
judge. He currently is a fugitive. 
    A trial was not an attractive alternative to the defendant’s 
pleading  guilty  for  the  further  reason  that  juries  rarely  are 
sympathetic to noncitizen defendants accused of the offenses 
that  the  defendant  in  this  case  was  charged  with.  They  are 
especially unlikely to acquit such a defendant when the evi‐
dence of his guilt is overwhelming. And he would have been 
likely to receive a longer prison sentence if convicted after a 
trial—defendants  who  plead  guilty  usually  get  a  break  re‐
garding  the  severity  of  their  sentence.  Had  Burton  advised 
the  defendant  to  go  to  trial  and  the  defendant  had  done  so 
and been convicted (as is highly likely, since he has failed to 
articulate any defense), we would doubtless be faced with an 
ineffective‐assistance claim, just as in the present appeal. The 
defendant  would  be  no  better  off  and  quite  possibly  worse 
off as a result of that choice. 
No. 16‐1134                                                           5 


    The defendant quotes from Padilla v. Kentucky, supra, 559 
U.S. at 368–69, that “Padilla’s counsel provided him false as‐
surance  that  his  conviction  would  not  result  in  his  removal 
from  this  country.  This  is  not  a  hard  case  in  which  to  find 
deficiency:  The  consequences  of  Padilla’s  plea  could  easily 
be determined from reading the removal statute, his depor‐
tation  was  presumptively  mandatory,  and  his  counsel’s  ad‐
vice  was  incorrect.”  In  contrast,  Burton  did  not  advise  his 
client  that  “his  conviction  would  not  result  in  his  removal 
from this country.” He advised him correctly that there was 
only  a  slight  chance  of  that.  The  advice  left  the  defendant 
free  to  gamble,  if  he  wanted,  by  pleading  guilty,  which  he 
did—and lost the gamble when our court decided Gourche v. 
Holder.  But  this  was  not  Burton’s  fault;  he  had  warned  the 
defendant of the risks to his immigration status of pleading 
guilty.  We  agree  with  the  district  court  that  Burton  did  not 
render the defendant ineffective assistance of counsel. 
   The  appeal  also  challenges  certain  sentencing  enhance‐
ments  imposed  by  the  district  judge,  but  these  challenges 
have too little merit to warrant discussion.  
   The judgment of the district court is 
                                                           AFFIRMED.